Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim currently presented have been considered but are moot in view of rejection hereinafter.
It should be noted that although the limitation “wherein the glass etching surface has a non-flat structure in which the flat surface is partially removed” is indicated as allowable subject matter in claim 26, the allowability is as a result of its combination with other limitations of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19-21 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected specifically in view of the limitation “where the flat surface and the curved glass etching surface are perpendicular to one another” in claim 1. 

A person having ordinary skills in the art understands that “perpendicular surfaces“ would result in a 90º intersection between the surfaces. In the present invention, the concept of perpendicular can only be attained by comparing a vertical axis of the curved surface with the flat surface.
It is unclear how the present invention teaches the claimed limitation considering the understanding of the term perpendicular, no clear text in the specification teaching the limitation, or a structure that differs from that of prior art on record (where it is assumed that the limitation is intended to overcome the rejection/prior art on record).
For examination purpose the limitation, the limitation 
“wherein the flat surface and the curved glass etching surface directly contact each other where the flat surface and the curved glass etching surface are perpendicular to one another” would be understood as 
wherein the flat surface and the curved glass etching surface directly contact each other where the flat surface and an axis of the curved glass etching surface are perpendicular to one another 
Any claim not rejected with a prior art would be considered to be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu [US PGPUB 20170094039].

Regarding claim 1, as best understood, Nakamura teaches a flexible display apparatus, comprising:
a glass substrate (103, Para 52) including a flat surface and a glass etching surface that is curved (Fig. 1/4A2); and 
a flexible display panel (111, Para 59) including a bending portion on the glass etching surface (Fig. 1/4A2),
wherein the glass etching surface has an inverse tapered shape adjacent to a rear surface of the flexible display panel (Fig. 4A1/A2),
wherein the flat surface and the curved glass etching surface directly contact each other where the flat surface and the curved glass etching surface are perpendicular to one another (Fig. 4A/A2). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 18-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. [US PGPUB 20150153862] in view of Lu (hereinafter Nakamura).

Regarding claim 1, as best understood, Nakamura teaches a flexible display apparatus, comprising:
a glass substrate (110/120, Para 66) including a flat surface (110, Fig. 4) and a glass etching surface (120, Fig. 4) that is curved from which the flat surface is partially removed (Para 36)
a flexible display panel (111, Para 59) including a bending portion on the glass etching surface (Fig. 4, on the bottom surface of),
wherein the glass etching surface has an inverse tapered shape adjacent to a rear surface of the flexible display panel (Fig. 4),


Regarding claim 2, Nakamura teaches a flexible display apparatus wherein the flexible display panel further includes:
a flexible substrate (420, Para 127, Fig. 8) having a plane support portion directly on the flat surface of the glass substrate and a bending support portion bent from the plane support portion in a curved shape and on the glass etching surface of the glass substrate (in view of the shape and placement of the flexible display panel, Fig. 1/4A2); and
a pixel array portion (Para 120) having a plane display portion (491, Fig. 8) on the plane support portion and a bending display portion on the bending support portion (in view of the shape and placement of the flexible display panel, Fig. 1/4A2),
wherein the bending portion includes the bending support portion and the bending display portion (in view of the shape and placement of the flexible display panel, Fig. 1/4A2).

Regarding claim 3, Nakamura teaches a flexible display apparatus wherein the glass substrate further includes:
a first panel support portion (edge on which layer 111 is formed) having a first glass etching surface on a first edge portion of the glass substrate parallel with a first direction (Fig. 1); and 
a second glass etching surface on a second edge portion of the glass substrate parallel with the first edge portion (wherein all the edges of the glass substrate are curved, Fig. 1).
In the embodiment of Fig. 1, Nakamura does not specifically disclose that the second edge is a panel support.
However in the embodiment of Fig.5B/5C, panel 100 wraps around at least 2 curved edges.
In view of such teaching by Nakamura in the embodiment of Fig. 5B/5C, it would have been obvious to a person having ordinary skills in the art to have a first and second panel support portion based on the rationale of simple substitution of one known structure with a suitable alternate to obtain predictable results (MPEP 2143).

Regarding claim 4, Nakamura teaches a flexible display wherein the flexible display panel further includes:
a flexible substrate (420, Para 127, Fig. 8) directly on the flat surface of the glass substrate, a first bending support portion on the first panel support portion, and a second bending support portion on the second panel support portion (in view of the shape and placement of the flexible display panel, Fig. 1/4A2/5A/5B); and
a pixel array portion (Para 120) having a plane display portion (491, Fig. 8) on the plane support portion, a first bending display portion on the first bending support portion, and a second bending display portion on the second bending support portion (in view of the shape and placement of the flexible display panel, Fig. 1/4A2/5A/5B).

Regarding claim 5, Nakamura teaches a flexible display further comprising:
a filling member (113, Fig. 1/5A/5B) covering each of the first panel support portion and the second panel support portion,
wherein the filling member is bent together with each of the first bending display portion and the second bending display portion (Fig. 1/5A/5B).

Regarding claim 18, Nakamura teaches a flexible display apparatus wherein the curved shape of the glass etching surface is tapered (Fig. 1B).

Regarding claim 19, Nakamura teaches a flexible display apparatus further comprising a radiation member (102, Para 50) attached to a rear surface of the glass substrate (Fig. 1B).

Regarding claim 20, Nakamura teaches a flexible display further comprising a radiation member (102, Para 50) attached to a rear surface of the glass substrate and a rear surface of the filling member (Fig. 1B).

Regarding claim 21, Nakamura teaches an electronic device, comprising:
a cover window (113, Para 69, Fig. 1C); and
a display module (493, Para 120) coupled to the cover window,
wherein the display module includes the flexible display apparatus of claim 1 (Para 120, Fig. 8).

Regarding claim 23, Nakamura teaches an electronic device wherein the curved shape of the glass etching surface is tapered (Fig. 1B).

Regarding claim 24, Nakamura teaches an electronic device wherein the flexible display apparatus further comprises a radiation member (102, Para 50) attached to a rear surface of the glass substrate (Fig. 1B/1C).

Regarding claim 25, Nakamura teaches an electronic device wherein the cover window includes: a front window having a plane shape (Fig. 1B); and
.


Allowable Subject Matter
Claims 26-28 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 26-28 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an electronic device, comprising:
wherein the glass etching surface has a non-flat structure in which the flat surface is partially removed, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819